46 F.3d 1138
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vance Edward BRADLEY, Plaintiff-Appellant,v.Samuel A. LEWIS, et al., Defendants-Appellees.
No. 93-17095.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Jan. 31, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Vance Edward Bradley appeals pro se the district court's summary judgment for defendant prison officials in Bradley's 42 U.S.C. Sec. 1983 civil rights action raising identical claims to those recently decided by this court in Casey v. Lewis, No. 93-17169, slip op. 15965 (9th Cir.  Dec. 27, 1994).  Bradley is a member of the class of Arizona state prisoners who obtained significant injunctive relief in Casey, and the district court properly found that Bradley obtained his requested injunctive relief through the class action result in Casey.


3
Bradley's contention that he is also entitled to punitive damages against prison officials for failing to expedite his relief under Casey is foreclosed by Smith v. Wade, 461 U.S. 30, 56 (1983) (punitive damages allowed only if plaintiff shows defendant's conduct motivated by evil intent or reckless disregard).

Accordingly, the district court is

4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3